Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the After Final Consideration Program Request (AFCP 2.0) and amendment filed on 7/20/2022. As directed by the amendment, claims 1 and 14-15 have been amended, claim 2 has been canceled, and no claims have been added. Additionally, claims 3-8 and 10-13 have been amended as agreed upon in the attorney interview of 8/23/22. Thus, claims 1 and 2-15 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
EXAMINER’S AMENDMENT
2.	In an interview held on 8/23/2022, Attorney Darrin Wesley Smith Blaine agreed to the following claim amendments:
	Claims 3-8 and 10-13 have been amended to depend from claim 1 instead of claim 2.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose:
	(1) A cardiopulmonary resuscitation device comprising a patient side for engagement with a chest of the patient, a user side for engagement with hands of a user delivering CPR to the patient, wherein one or more of the patient side and the user side is at least partially formed of a non-Newtonian fluid, and “a controller configured to control the viscosity of the non-Newtonian fluid by applying energy to the non-Newtonian fluid so as to provide a target force distribution profile to the patient from a force applied to the device by the user” (claim 1, ln. 9-11);
	(2) A control method for a cardiopulmonary resuscitation device, wherein one or more of [a] patient side and [a] user side is at least partially formed of a non-Newtonian fluid, the method comprising: acquiring, by the CPR device, one or more data types; and “controlling, by the CPR device, the viscosity of the non-Newtonian fluid by applying energy to the non-Newtonian fluid so as to provide a target force distribution profile to the patient from a force applied to the device by the user in accordance with one or more of the acquired data types” (claim 14, ln. 18-21); or
(3) A computer program, which when executed on a computing device, carries out a control method for a cardiopulmonary resuscitation, CPR, device, the device comprising a patient side and a user side, wherein one of more of the patient side and the user side is at least partially formed of a non-Newtonian fluid, the computer program comprising instructions to: acquire, by the computing device, one or more data types “control, by the CPR device, the viscosity of the non-Newtonian fluid by applying energy to the non-Newtonian fluid so as to provide a target force distribution profile to the patient from a force applied to the device by the user in accordance with one or more of the acquired data types” (claim 15, ln. 19-21).
	The closest prior art of record is Itnati (2010/0198118).
	While Itnati discloses a CPR device comprising a compression pad configured to interact with the patient’s chest, wherein the compression pad comprises a non-Newtonian fluid having a viscosity that would change under applied pressure, Itnati does not disclose that it is the controller or the CPR device that is configured to control the viscosity.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785